                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                              DOCKET NO. 3:18-cv-00272-FDW-DSC


    LINDA VENDERBUSH,             )
                                  )
         Plaintiff,               )
                                  )
    vs.                           )
                                  )                                         NOTICE OF HEARING
    VERITAS TECHNOLOGIES LLC, TOM )
    KENNEDY, and CARLOS VALAREZO  )
                                  )
         Defendants.              )
                                  )

         TAKE NOTICE that this case is set for trial for the Court’s trial term beginning September

9, 2019.1 The Court will hold a final pretrial conference on August 7, 2019 at 2:00 p.m. in

Courtroom 1-1 of the Charles R. Jonas Federal Building, 401 W. Trade Street, Charlotte,

NC 28202.

         IT IS SO ORDERED.


                                                  Signed: July 17, 2019




1
 The trial was initially set for the Court’s trial term beginning September 3, 2019. (Doc. No. 17). The trial term has
been reset for September 9, 2019.

                                                          1
